DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite that a service brake module has “an electronic architecture that adheres to a first level of compliance” and an emergency brake module having “an electronic architecture that adheres to a second level of compliance”.  The original disclosure indicates that the emergency module is developed according SIL≥3 and the service brake module is developed according to SIL≤2.  This does not appear to be specific to the electronic architectures of the modules, but rather a speciation of for the entire module.  Also, the modules are disclosed as complying with particularly safety standards and exhibit certain levels of safety or reliability.  However, this does not appear to be the same as having different levels of compliance, as recited by the claims.  the recitations therefore constitute new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite “a traction signal”.  The disclosure does not appear to use the term.  It is not clear what is encompassed by the term. [0061] discloses that a second service braking/deceleration demand signal 531, coming from a TCMS is received.  For the purposes of further examination, the second demand signal from the TCMS is taken to correspond to the recited traction signal.  Claims 20 and 22 recite similar.
	Claims 4-5 recite that the modules are designed in accordance with first and second design requirements.  It is not clear if these correspond to the levels of compliance of parent claim 1, or are different requirements.
	Claim 19 recites “the pneumatic braking torque”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al (US# 20180354479) in view of Bueler et al (US# 4145091) and WO 2016/075642.
Mauder et al disclose a method including;  generating an intermediate braking pressure signal Cv2 based on an emergency braking demand 11 with an emergency brake module 5-6; generating a service braking pressure signal Cv1 based on a service braking signal 10 and a traction signal 12 or 14 with a service brake module 1; communicating the service braking pressure signal Cv1 with a high-pressure selection submodule of the emergency brake module [0022], the emergency brake module 5/6 connected in series with the service brake module 1, comparing the intermediate braking pressure signal with the service braking pressure signal to determine a priority ranking between the intermediate braking pressure signal and the service braking pressure signal ([0022] discloses that the higher pressure is selected in the same manner as the disclosed invention, which could be considered provided the higher pressure with a higher priority); generating a braking pressure control signal based on the priority ranking between the service braking pressure signal and the intermediate braking pressure signal; and converting the braking pressure control signal to a braking pressure by controlling an actuator 5 of the vehicle.   Mauder et al lack the disclosure of the actuator 5 being electro-pneumatic.  Bueler et al teach integrating in electro-pneumatic control into a similar actuator which provides anti-slip function in a compact form.  Figure 4.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide electric control to the actuator of Mauder et al, as taught by Bueler et al, to provide effective anti-slip control without undue delay.  Col 17-29.   Mauder et al further lacks the disclosure of the signals being based on weight.  WO 2016/075642 discloses a similar brake and further teach regulate based on weight.  Page 2, last paragraph.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to regulate braking of the modules of Mauder et al based on detected weight, as taught by WO ‘642, to maximize emergency braking action, thereby increasing safety.  
Regarding claim 22, Mauder disclose an electronic control system of a braking system of a vehicle, comprising: a service brake module 1 comprising a first electronic architecture, the service brake module 5-6 configured to receive a service braking pressure signal, and a traction signal of the vehicle; and an emergency brake module that is separate and independent from the service brake module, the emergency brake module being coupled in series with the service brake module, the emergency brake module comprising a second electronic architecture that is different than the first electronic architecture, the emergency brake module configured to receive a first emergency braking demand signal 11 of the vehicle, the emergency brake module configured to generate an intermediate braking pressure signal Cv2 based at least in part on the first emergency braking demand signal [0019], the emergency brake module being communicatively coupled with the service brake module, wherein the emergency brake module is configured to receive a second emergency braking demand signal Cv3, and generate an emergency braking signal based at least in part on the second emergency braking demand signal, wherein the service brake module is configured to generate a service braking pressure signal Cv1 based at least in part on service braking signal 10, and the traction signal 12, the service brake module configured to communicate the service braking pressure signal Cv1 with the emergency brake module 5-6, wherein the emergency brake module is configured to compare the service braking pressure signal Cv1, the intermediate braking pressure signal Cv2, and the emergency braking demand signal Cv3 to determine a highest value between the service braking pressure signal, the intermediate braking pressure signal, and the emergency braking demand signal, the emergency brake module configured to generate a braking pressure control signal based on the highest value between the service braking pressure signal, the intermediate braking pressure signal, and the emergency braking demand signal, and wherein the emergency brake module is configured to control an electro- pneumatic actuator 5 of the vehicle based on the braking pressure control signal.   Mauder et al lack the disclosure of the actuator 5 being electro-pneumatic.  Bueler et al teach integrating in electro-pneumatic control into a similar actuator which provides anti-slip function in a compact form.  Figure 4.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide electric control to the actuator of Mauder et al, as taught by Bueler et al, to provide effective anti-slip control without undue delay.  Col 17-29.   Mauder et al further lacks the disclosure of the signals being based on weight.  WO 2016/075642 discloses a similar brake and further teach regulate based on weight.  Page 2, last paragraph.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to regulate braking of the modules of Mauder et al based on detected weight, as taught by WO ‘642, to maximize emergency braking action, thereby increasing safety.  


Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/01/2022 have been fully considered but they are not persuasive. 
Regarding claims 1-5, and 8-19, Applicant’s arguments are moot in view of the new grounds of rejections.
Regarding claims 20 and 22, it is noted that portion 5 of the emergency module 5-6 of Mauder is in series with service module 1.  Portion 5 receives a signal from module 2 as an input and then generates an output and therefore appears to be in series with the service module.  It is further noted that the specification of two modules as be connected in series without specification of the other connections does not appear to provide any clear distinction.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK